Citation Nr: 0807359	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
claimed as due to Agent Orange (AO) exposure.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of prostate cancer, status post high-dose 
brachytherapy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2005 and October 2006 rating decisions.  In the May 
2005 rating decision, the RO, inter alia, denied service 
connection for esophageal cancer.  In July 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in November 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

In the October 2006 rating decision, the RO decreased the 
rating of the veteran's service-connected prostate cancer, 
status post high-dose brachytherapy, from 100 percent 
disabling to 20 percent disabling, effective January 1, 2007.  
In November 2006 the veteran filed an NOD and an SOC was 
issued in July 2007.  

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

During the September 2007 hearing, the undersigned noted that 
an additional document needed to be filed to perfect the 
appeal as to the claim regarding residuals of prostate 
cancer, and the veteran's representative confirmed that the 
document would be filed that day.  However, there is no Form 
9 of record.  In any event, the veteran and his 
representative proceeded to present testimony regarding the 
veteran's service-connected residuals of prostate cancer.  

By statute, questions as to the timeliness or adequacy of a 
substantive appeal are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2007).  In 
this case, the Board accepts the veteran's September 2007 
hearing transcript as a timely substantive appeal with the 
issue of entitlement to a rating in excess of 20 percent for 
residuals of prostate cancer.  In this regard, the Board 
finds that the veteran's hearing testimony, as contained in 
the written hearing transcript, meets the requirements 
necessary for a substantive appeal.  Cf. Tomlin v. Brown, 5 
Vet. App. 335, 357 (1993).  

The Board's decision on the claim for service connection for 
esophageal cancer, claimed as due to AO exposure, is set 
forth below.  The claim for a rating in excess of 20 percent 
for residuals of prostate cancer, status post high-dose 
brachytherapy, is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  While the veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to AO during 
service, esophageal cancer is not among the disabilities 
recognized by VA as etiologically related to AO exposure.  

3.  Esophageal cancer was not demonstrated during service or 
for many years thereafter, and there is no competent medical 
evidence or opinion establishing that esophageal cancer is 
related to service, to include presumed in-service AO 
exposure.  


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer, to 
include as due to AO exposure, are not met.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for esophageal cancer secondary to AO exposure.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim.  The May 
2005 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the January 2005 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

Regarding the Dingess/Hartman elements, the Board notes that 
the RO notified the veteran regarding the assignment of 
disability ratings and effective dates in a March 2006 post-
rating letter.  After issuance of this letter, the March 2006 
and June 2007 supplemental SOCs (SSOCs) reflect 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for esophageal 
cancer.  Pertinent medical evidence associated with the 
claims file consists of the veteran's service medical records 
and VA and private treatment records.  Also of record and 
considered in connection with the claim is a transcript of 
the September 2007 Board hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

The Board recognizes that, in September 2005, the veteran 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Records to the Department of Veterans Affairs) for 
treatment from the Rocky Mountain Cancer Center from 2001 to 
the present.  Records of treatment from this facility from 
January 2001 to September 2004 include findings of and 
treatment for esophageal cancer.  Records of VA treatment 
since September 2004 include several notes which are reviews 
of records of treatment from the Rocky Mountain Cancer Center 
since September 2004.  Each of these reviews thoroughly 
discusses the treatment that occurred at the Rocky Mountain 
Cancer Center, and all of the reports of treatment since 
September 2004 reflect that the veteran was diagnosed with 
adenocarcinoma of the esophagus with surgical resection in 
May 2001 with no evidence of disease found, and that he had 
been followed with no evidence of disease.  The records of 
treatment from the Rocky Mountain Cancer Center already 
associated with the claims file demonstrate that the veteran 
was diagnosed with adenocarcinoma of the esophagus with no 
evidence of disease found on surgical resection in May 2001. 

As will be discussed below, the service connection claim is 
being denied because there is no medical evidence of a nexus 
between esophageal cancer and military service, to include 
presumed AO exposure.  During the September 2007 hearing, the 
veteran himself stated that he did not believe that he had 
any evidence to support a relationship between his esophageal 
cancer and his in-service AO exposure.  As the veteran's own 
testimony indicates that any records of treatment at the 
Rocky Mountain Cancer Center since September 2004 do not 
include medical evidence of a relationship between the 
esophageal cancer and service, to include presumed AO 
exposure-the very matter on which this case turns-a remand 
to obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).   Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

The veteran contends that his esophageal cancer is the result 
of AO exposure during service.  His Form DD 214 reflects 
service in the Republic of Vietnam from July 1971 to March 
1972; thus, he is presumed to have been exposed to 
herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, 
esophageal cancer is not among the conditions listed in 
38 C.F.R. § 3.309(e) that are recognized by VA as being 
etiologically related to herbicide exposure; as such, the 
veteran is not entitled to presumptive service connection on 
this basis.  

The veteran has submitted a May 1990 report regarding the 
association between adverse health effects and exposure to 
Agent Orange by Admiral Zumwalt. In that report, Admiral 
Zumwalt concluded that there was adequate evidence for the 
Secretary to conclude that it is at least as likely as not 
that there is a relationship between exposure to AO and 
nasal/pharyngeal/esophageal cancers. However, VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically been determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Thus, the veteran's esophageal cancer cannot be presumed to 
be service-connected based on his in-service exposure to AO.  

The Board notes that, notwithstanding the presumptive 
provisions, service connection for claimed residuals of 
exposure to AO also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.   

The veteran has asserted that his esophageal cancer is 
related to in-service AO exposure.  However, the record is 
devoid of any medical evidence whatsoever to support the 
veteran's claim.  

In this regard, while records of private treatment from 
January 2001 to September 2004 include findings of and 
treatment for esophageal cancer, none of these records 
includes any evidence or opinion regarding etiology of 
esophageal cancer.  In addition, while records of VA 
treatment from February 2005 to May 2007 include findings of 
status post surgery for esophageal cancer, these records also 
do not include any evidence or opinion regarding etiology of 
esophageal cancer.   

In short, the medical evidence currently of record does not 
support the veteran's claim, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact support the claim. 

In support of his claim, the veteran has also submitted 
copies of Board decisions pertaining to other veterans in 
which benefits were granted for esophageal cancer related to 
in-service herbicide exposure.  However, it is noted that 
prior Board decisions do not constitute binding precedent.  
See 38 U.S.C.A. § 7104 (West 2002).  Further, the Board 
decisions regarding these other veterans cannot constitute 
competent evidence of a medical nexus in this case.  

The Board has also considered the fact that where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946 and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, however, there is no medical evidence that 
esophageal cancer was manifested within the first post-
service year, rather, the record reflects that the first 
post-service diagnosis of esophageal cancer was following a 
biopsy in December 2000, 28 years after separation from 
service.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). 

The Board also notes that the medical evidence does not 
otherwise establish a relationship between the veteran's 
esophageal cancer and his military service.  There are no 
findings of esophageal cancer in the service medical records, 
and there is no medical evidence or opinion of record 
relating esophageal cancer, which first manifested over 28 
years after separation from service, to such service.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the veteran 
and his representative, advanced at the September 2007 Board 
hearing and in written statements.  However, this claim turns 
on the matter of whether there exists a medical relationship 
between the veteran's esophageal cancer and service, to 
include presumed AO exposure-a matter about which a 
layperson without the appropriate medical training and 
expertise is not competent to render a persuasive opinion.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for esophageal cancer, claimed as due to 
AO exposure, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for esophageal cancer, claimed as due to 
Agent Orange (AO) exposure, is denied.  


REMAND

The Board's review of the record reveals that further RO 
action on the claim for a rating in excess of 20 percent for 
residuals of prostate cancer, status post high-dose 
brachytherapy is warranted.  

The veteran's residuals of prostate cancer are currently 
rated as 20 percent disabling pursuant to Diagnostic Code 
7528, which provides a 100 percent rating for malignant 
neoplasms of the genitourinary system.  Following cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528, Note.  

The veteran most recently underwent VA examination to 
evaluate residuals of prostate cancer in March 2006.  During 
that examination, the veteran reported frequency of urination 
every two to three hours, but denied incontinence or problems 
with his kidneys as a result of his prostate problems.  The 
examiner noted that the veteran's symptoms were a poor 
stream, waking once or twice a night, and frequency and 
urgency, but nothing of significance.  The examiner added 
that there was no evidence of any voiding dysfunction that 
required any diaper or absorbent material use.  

However, in a May 2006 statement, the veteran reported 
urination every 1/2 to 2 hours during the day, having to get up 
2 to 3 times a night, and a little leakage, for which he wore 
an absorbent pad.  During the September 2007 hearing, the 
veteran reported that he wore absorbent materials which he 
changed at least 4 to 5 times a day.  He added that he tried 
to go to the bathroom about every hour during the day, and 
that he was up to use the bathroom 4 or 5 times a night.  The 
veteran's statements reflect a worsening of his residuals of 
prostate cancer since the most recent VA examination.  

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected residuals of prostate cancer.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  Accordingly, the RO should 
arrange for the veteran to undergo VA genitourinary 
examination, by a physician, at an appropriate VA medical 
facility.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Review of the claims file also reflects that there are 
private medical records, which may be pertinent to the claim 
remaining on appeal, which have not been obtained.  As noted 
above, in January 2005, the veteran submitted a completed, 
signed VA Form 21-4142 for the Rocky Mountain Cancer Center.  
While records of treatment from this facility from January 
2001 to September 2004 have been associated with the claims 
file, records of VA treatment indicate that the veteran has 
been treated at that facility as recently as March 2007.    

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for residuals of prostate cancer from the Rocky 
Mountain Cancer Center since September 2004.  If more current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records.  

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Colorado Springs Community Based Outpatient Clinic (CBOC), 
dated from February 2005 to May 2007, and from the Denver VA 
Medical Center (VAMC), dated from February to April 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Colorado 
Springs CBOC, since May 2007, and from the Denver VAMC, since 
April 2007, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities. 
 
In addition to the foregoing development, the Board notes 
that the January 2005 VCAA notice letter advised the veteran 
of the information and evidence needed to substantiate a 
claim for service connection for prostate cancer, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA, and the fact that the veteran should submit 
any evidence in his possession pertinent to that claim.  
Despite the foregoing, the veteran has not been furnished a 
letter providing notice of the evidence needed to support his 
claim for a rating in excess of 20 percent for residuals of 
prostate cancer.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claim 
remaining on appeal, and give him another opportunity to 
present information and/or evidence pertinent to the claim.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  The RO should also ensure that its notice to 
the veteran meets the requirements of Vazquez-Floress v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's residuals of prostate cancer, 
from the Colorado Springs CBOC, since May 
2007, and from the Denver VAMC, since 
April 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for a rating in excess of 20 
percent for residuals of prostate cancer 
that is not currently of record.  

The RO should explain how to establish 
entitlement to a higher rating, as well 
as the type of evidence that is the 
veteran's ultimate responsibility to 
submit, and invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record.

If a more current authorization is 
required to obtain outstanding treatment 
records from the Rocky Mountain Cancer 
Center, the RO should specifically 
request that the veteran provide current 
signed authorization to enable it to 
obtain all outstanding records from this 
facility. 
 
The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above) and 
the RO should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records from the Rocky Mountain 
Cancer Center (as noted above)-following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA genitourinary examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should indicate whether the 
veteran's residuals of prostate cancer 
are manifested by leakage, and, if so, 
whether it requires the wearing of 
absorbent materials that must be changed 
less than or more than two times a day, 
or less than or more than four times a 
day.  

The physician should also report the 
veteran's urinary frequency for daytime 
and evening voiding, to include whether 
it causes him to awaken at night.  

Further, the physician should indicate 
whether the disability is manifested by 
albumin constant, or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension with diastolic pressure 
predominantly 100 or more or systolic 
pressure predominantly 160 or more, or 
with history of diastolic pressure of 
predominantly 100 or more requiring 
continuous medication for control.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
veteran fails, without good cause, to 
report to any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


